            Case 1:19-cv-09729-LGS Document 64 Filed 12/04/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


BANK OF CHINA, NEW YORK BRANCH,
                                                                ORDER AUTHORIZING
                Plaintiff,                                      INTERPLEADER
                                                                DISBURSEMENT
       v.                                                       (28 USC § 1335)

GECKO TECH, INC., NORMAN SUNG KO, SUNTRUST                      Case No. 1:19-cv-09729
BANKS INC. AND SUNTRUST BANK,

                Defendants.



        Interpleader funds in the amount of $58,243.16, were previously ordered deposited into the
Disputed Ownership Fund (DOF) in the Court Registry Investment System (CRIS) by Order dated 12/20/2019
December 20, 2020. The funds plus any accrued interest in the DOF in CRIS in this action shall
xxxxxxxxxxxxxxxxxxxxx
be withdrawn and disbursed as follows:

                                          Truist Bank
                                  Attention: Shavala Mitchell
                                  Mail Code: VA-RVW-6045
                                    1001 Semmes Avenue
                                    Richmond, VA 23224

       1.     The Clerk of Court shall deduct from the investment the authorized fee from the
earned income, as authorized by the Judicial Conference and set by the Director of the
Administrative Office.


       2.     The remaining funds on deposit in the DOF in CRIS, shall disbursed as follows:
Truist Bank, Attention: Shavala Mitchell, Mail Code: VA-RVW-6045, 1001 Semmes Avenue,
Richmond, VA 23224
SO ORDERED
        December 4, 2020
Dated: ______________________
       New York, New York
